Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment including amended claims filed on 09/21/2020, a supplemental amendment including amended claims and specification filed on 10/08/2020 have been entered.
Claims 1-20 have been examined.

Response to Arguments
Applicant’s arguments, filed on 09/21/2020, with respect to the claim objections and the rejections of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the claim objections and claim rejections under 35 U.S.C. 103 of 06/19/2020 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Briggs et al. (US 20050154820 A1, “Memory controller connection to RAM using buffer interface”), Har-Chen et al. (US 20070079212 A1, “Techniques for efficient error correction code implementation in a system”) and Morein (US 6353874 B1, “Method and apparatus for controlling and caching memory read operations in a processing system”).

Claim Objections
Claim 4 is objected to because of the following informalities: In lines 2-3 of claim 4, “the memory controller for the memory..” should be corrected to –[[the memory controller for the memory..]] the memory controller for the memory.--. Appropriate correction is required.

Claim 16-18 are objected to because of the following informalities: In line 4 of claim 16, “a second cacheline” should be corrected to -- a second cacheline;--. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “future read requests being directed to data whose ECC data is stored in the second cacheline” is indefinite. It cannot be predicted which data in the memory will be read next. Then it cannot be determined which ECC data should be stored in the second cacheline.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “future read requests being directed to data whose ECC data is stored in the second cacheline” is indefinite. It cannot be predicted which data in the memory will be read next. Then it cannot be determined which ECC data should be stored in the second cacheline.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “future read requests being directed to data whose ECC data is stored in the second cacheline” is indefinite. It cannot be predicted which data in the memory will be read next. Then it cannot be determined which ECC data should be stored in the second cacheline.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “future read requests being directed to data whose ECC data is stored in the second cacheline” is indefinite. It cannot be predicted which data in the memory will be read next. Then it cannot be determined which ECC data should be stored in the second cacheline.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 19 recites “future read requests being directed to data whose ECC data is stored in the second cacheline” is indefinite. It cannot be predicted which data in the memory will be read next. Then it cannot be determined which ECC data should be stored in the second cacheline.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over
Ruggiero (US 20140157043 A1, “MEMORIES UTILIZING HYBRID ERROR CORRECTING CODE TECHNIQUES”) in view of Arbel et al. (US 20190196901 A1, “INLINE ECC FUNCTION FOR SYSTEM-ON-CHIP”), Olarig et al. (US 20030126297 A1, “Network processor interface system”), Briggs et al. (US 20050154820 A1, “Memory controller connection to RAM using buffer interface”) and Har-Chen et al. (US 20070079212 A1, “Techniques for efficient error correction code implementation in a system”).

As per claim 1, Ruggiero teaches a method, comprising:  intercepting, by an error correcting code (ECC) module, input/output (I/O) operations directed to a memory (paragraph 45, receives a memory access request having an associated address via the first interface, ECC); determining, by the ECC module, whether the I/O is directed to data that needs to be protected against error; and in response to determining that the I/O is directed to data that needs to be protected against error, directing a memory controller to store or access ECC data (paragraph 45, determines whether the address corresponds to a first region of a memory for which error correcting code (ECC) techniques are applied or a second region of the memory for which ECC techniques are not applied, processes the memory access utilizing ECC techniques if the address corresponds to the first region of the memory, a memory control circuit; paragraph 39, ECC protection is applied to the data, the ECC protected data in written to memory).
However Ruggiero does not explicitly teach to store or access ECC data corresponding to the data in a first preassigned area of the memory, and to store or access the data in a second preassigned area of the memory.
Arbel et al. in an analogous art teach to store or access ECC data corresponding to the data in a first preassigned area of the memory, and to store or access the data in a second preassigned area of the memory (paragraph 27, ECC circuitry stores the ECC data in a separate memory region in the memory from the original data; read the original data and the ECC data from their respective storage locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication with the teachings of Arbel et al. by including additionally to store or access ECC data corresponding to the data in a first preassigned area of the memory, and to store or access the data in a second preassigned area of the memory.

Ruggiero and Arbel et al. do not explicitly teach an in-band error correcting 
code (ECC) module.
Olarig et al. in an analogous art teach an in-band error correcting code (ECC) module (paragraph 39, in-band ECC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication and Arbel et al.’s Patent Application Publication with the teachings of Olarig et al. by including additionally an in-band error correcting code (ECC) module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store the ECC bits within normal memory space.
Ruggiero, Arbel et al. and Olarig et al. do not explicitly teach that an ECC 
cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module.
Briggs et al. in an analogous art teach that an ECC cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module (paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication and Olarig et al.’s Patent Application Publication with the teachings of Briggs et al. by including additionally an ECC cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to retrieve the ECC data from the cacheline and retrieving the ECC data from the memory is not required.
Ruggiero, Arbel et al., Olarig et al. and Briggs et al. do not explicitly teach
in anticipation of future read requests being directed to data whose ECC data is stored in the second cacheline.
Har-Chen et al. in an analogous art teach in anticipation of future read requests being directed to data whose ECC data is stored in the second cacheline (paragraph 28, the ECC data in ECC cache, to pre-fetch ECC information in anticipation that future data to be read from a first memory bank will also require its respective ECC information from a second memory bank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication and Briggs et al.’s  Patent Application Publication with the teachings of Har-Chen et al. by including additionally 



This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to reduce time to retrieve ECC data for future data read from the memory.

As per claim 2, Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al.      teach the additional limitations.
Ruggiero teaches that in response to determining that the I/O is directed to data that does not need to be protected against error, directing the memory controller to store or access the data in the second preassigned area of the memory (paragraph 36, if the address corresponds to an ECC-free region, a path through the memory subsystem that does not apply ECC protection is selected; paragraph 37, the non-ECC protected data is written to memory; paragraph 45, a memory control circuit, processes the memory access without utilizing the ECC techniques if the address corresponds to the second region of the memory for which ECC techniques are not applied).

As per claim 5, Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al.       teach the additional limitations.
Arbel et al. teach that the first preassigned area is exclusively reserved for storing ECC data (paragraph 27, the ECC circuitry stores the ECC data in a separate memory region in the memory).

As per claim 6, Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al.        teach the additional limitations.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US 20140157043 A1, “MEMORIES UTILIZING HYBRID ERROR CORRECTING CODE TECHNIQUES”), Arbel et al. (US 20190196901 A1, “INLINE ECC FUNCTION FOR SYSTEM-ON-CHIP”), Olarig et al. (US 20030126297 A1, “Network processor interface system”), Briggs et al. (US 20050154820 A1, “Memory controller connection to RAM using buffer interface”) and Har-Chen et al. (US 20070079212 A1, “Techniques for efficient error correction code implementation in a system”) as applied to claim 1 above, and further in view of Morein (US 6353874 B1, “Method and apparatus for controlling and caching memory read operations in a processing system”) and Nakanishi (US 20120192035 A1, “MEMORY SYSTEM AND OPERATION METHOD THEREOF”).

As per claim 3, Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al.      substantially teach the claimed invention described in claim 1 (as rejected above).
However Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al. do not explicitly teach that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in the read syndrome buffer or in a process of being fetched from the memory.
Morein in an analogous art teaches that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication, Briggs et al.’s Patent Application Publication and Har-Chen et al.’s Patent Application Publication with the teachings of Morein by including additionally that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in the read syndrome buffer or in a process of being fetched from the memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide indication for read data stored in the read syndrome buffer.
Ruggiero, Arbel et al., Olarig et al., Briggs et al., Har-Chen et al. and Morein 
do not explicitly teach using ECC data stored in the read syndrome buffer to perform error detection and correction of data that is read from the memory, if the ECC data to determine correctness of the data that is read from memory is already stored in the read syndrome buffer.
Nakanishi in an analogous art teaches using ECC data stored in the read syndrome buffer to perform error detection and correction of data that is read from the memory, if the ECC data to determine correctness of the data that is read from memory is already stored in the read syndrome buffer (fig. 5, 6, paragraph 76, the flowchart representing the processing to read out the data 22D from the NVRAM 22 begins with a step S101 and a step S102 at which the NVM controller 23 determines whether or not the error correction code ECC2 corresponding to (or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication, Briggs et al.’s Patent Application Publication, Har-Chen et al.’s Patent Application Publication and Morein’s patent  with the teachings of Nakanishi by including additionally using ECC data stored in the read syndrome buffer to perform error detection and correction of data that is read from the memory, if the ECC data to determine correctness of the data that is read from memory is already stored in the read syndrome buffer.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform error correction of data read from the memory using the ECC data stored in the read buffer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US 20140157043 A1, “MEMORIES UTILIZING HYBRID ERROR CORRECTING CODE  as applied to claim 3 above, and further in view of Franceschini et al. (US 20120144272 A1, “PROBABILISTIC MULTI-TIER ERROR CORRECTION IN NOT-AND (NAND) FLASH MEMORY”).

As per claim 4, Ruggiero, Arbel et al., Olarig et al., Briggs et al., Har-Chen et al., Morein and Nakanishi substantially teach the claimed invention described in claim 3 (as rejected above).
However Ruggiero, Arbel et al., Olarig et al., Briggs et al., Har-Chen et al., Morein and Nakanishi do not explicitly teach that the in-band ECC module is a standalone module that is placed between a memory requestor and a memory controller for the memory.
Franceschini et al. in an analogous art teach that the in-band ECC module is a standalone module that is placed between a memory requestor and a memory controller for the memory (paragraph 45, ECC, a standalone module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication, Briggs et al.’s Patent Application Publication, Har-Chen et al.’s Patent Application Publication, Morein’s patent and Nakanishi’s Patent Application Publication with the teachings of Franceschini et al. by including additionally that the in-band ECC module is a standalone module that is placed between a memory requestor and a memory controller for the memory.
.

Claims 7, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Ruggiero (US 20140157043 A1, “MEMORIES UTILIZING HYBRID ERROR CORRECTING CODE TECHNIQUES”) in view of Arbel et al. (US 20190196901 A1, “INLINE ECC FUNCTION FOR SYSTEM-ON-CHIP”) and Olarig et al. (US 20030126297 A1, “Network processor interface system”), Briggs et al. (US 20050154820 A1, “Memory controller connection to RAM using buffer interface”) and Har-Chen et al. (US 20070079212 A1, “Techniques for efficient error correction code implementation in a system”).

As per claim 7, Ruggiero teaches an error correcting code (ECC) module that is communicatively coupled to a memory controller (paragraph 45, the error correcting code (ECC) techniques, processing circuitry, a memory control circuit), wherein the ECC module is configured to perform: intercept input/output (I/O) operations directed to a memory (paragraph 45, receives a memory access request having an associated address via the first interface, ECC); determine whether the I/O is directed to data that needs to be protected against error; and in response to a determination that the I/O is directed to data that needs to be protected against error, direct the memory controller to store or access ECC data (paragraph 45, determines whether the address corresponds to a first region of a memory for which error correcting code (ECC) techniques are applied or a second region of the memory for which ECC techniques are not applied, processes the memory access utilizing ECC techniques if the address corresponds to the first region of the memory, a memory control circuit; paragraph 39, ECC protection is applied to the data, the ECC protected data in written to memory).

Arbel et al. in an analogous art teach to store or access ECC data corresponding to the data in a first preassigned area of the memory, and to store or access the data in a second preassigned area of the memory (paragraph 27, ECC circuitry stores the ECC data in a separate memory region in the memory from the original data; read the original data and the ECC data from their respective storage locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication with the teachings of Arbel et al. by including additionally to store or access ECC data corresponding to the data in a first preassigned area of the memory, and to store or access the data in a second preassigned area of the memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store ECC data in an exclusively reserved area.
Ruggiero and Arbel et al. do not explicitly teach an in-band error correcting code (ECC) module.
Olarig et al. in an analogous art teach an in-band error correcting code (ECC) module (paragraph 39, in-band ECC)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication and Arbel et al.’s Patent Application Publication with the teachings of Olarig et al. by including additionally an in-band error correcting code (ECC) module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have 
Ruggiero, Arbel et al. and Olarig et al. do not explicitly teach that an ECC 
cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module.
Briggs et al. in an analogous art teach that an ECC cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module (paragraph 19, buffer stores, four cache lines, read, error correction code (ECC); paragraph 23, ECC for cacheline; paragraph 25, buffer up to four cache lines).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication and Olarig et al.’s Patent Application Publication with the teachings of Briggs et al. by including additionally an ECC cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to retrieve the ECC data from the cacheline and retrieving the ECC data from the memory is not required.
Ruggiero, Arbel et al., Olarig et al. and Briggs et al. do not explicitly teach

Har-Chen et al. in an analogous art teach in anticipation of future read requests being directed to data whose ECC data is stored in the second cacheline (paragraph 28, the ECC data in ECC cache, to pre-fetch ECC information in anticipation that future data to be read from a first memory bank will also require its respective ECC information from a second memory bank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication and Briggs et al.’s  Patent Application Publication with the teachings of Har-Chen et al. by including additionally 
in anticipation of future read requests being directed to data whose ECC data is stored in the second cacheline.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to reduce time to retrieve ECC data for future data read from the memory.

As per claim 8, Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al.      teach the additional limitations.
Ruggiero teaches in response to a determination that the I/O is directed to data that does not need to be protected against error, direct the memory controller to store or access the data in the second preassigned area of the memory (paragraph 36, if the address corresponds to an ECC-free region, a path through the memory subsystem that does not apply ECC protection is selected; paragraph 37, the non-ECC protected data is written to memory; paragraph 45, a memory control circuit, processes the memory access without utilizing the ECC techniques if the 

As per claim 11, Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al.      teach the additional limitations.
Arbel et al. teach that the first preassigned area is exclusively reserved for storing ECC data (paragraph 27, the ECC circuitry stores the ECC data in a separate memory region in the memory).

As per claim 12, Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al.      teach the additional limitations.
Ruggiero teaches that the second preassigned area has a first dedicated region for storing data that is to be protected via ECC and a second dedicated region for storing data that is not be protected via ECC (paragraph 29, system memory regions that require no ECC processing and memory regions that do require ECC processing; paragraph 41, a first region of a memory for which ECC techniques are applied or a second region of the memory for which ECC techniques are not applied).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US 20140157043 A1, “MEMORIES UTILIZING HYBRID ERROR CORRECTING CODE TECHNIQUES”), Arbel et al. (US 20190196901 A1, “INLINE ECC FUNCTION FOR SYSTEM-ON-CHIP”), Olarig et al. (US 20030126297 A1, “Network processor interface system”), Briggs et al. (US 20050154820 A1, “Memory controller connection to RAM using buffer interface”) and Har-Chen et al. (US 20070079212 A1, “Techniques for efficient error correction code implementation in a system”) as applied to claim 7 above, and further in view of Morein (US 6353874 B1, “Method and apparatus for controlling and caching memory read operations in a .

As per claim 9, Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al. substantially teach the claimed invention described in claim 7 (as rejected above).
However Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al. do not explicitly teach that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in the read syndrome buffer or in a process of being fetched from the memory.
Morein in an analogous art teaches that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in the read syndrome buffer or in a process of being fetched from the memory (col. 4, lines 63-67, cache memory, plurality of entries, each entry includes a data portion and a flag, the flag indicates whether or not the data portion for that entry is currently valid; col. 5, lines 7-17, read request, data, data is stored in the cache memory as cache data, the flag associated with the cache entry at that location is set to indicate valid data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication, Briggs et al.’s Patent Application Publication and Har-Chen et al.’s Patent Application Publication with the teachings of Morein by including additionally that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in the read syndrome buffer or in a process of being fetched from the memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have 
Ruggiero, Arbel et al., Olarig et al., Briggs et al., Har-Chen et al. and Morein do not explicitly teach to use ECC data stored in the read syndrome buffer to perform error detection and correction of data that is read from the memory, if the ECC data to determine correctness of the data that is read from memory is already stored in the read syndrome buffer.
Nakanishi in an analogous art teaches to use ECC data stored in the read syndrome buffer to perform error detection and correction of data that is read from the memory, if the ECC data to determine correctness of the data that is read from memory is already stored in the read syndrome buffer (fig. 5, 6, paragraph 76, the flowchart representing the processing to read out the data 22D from the NVRAM 22 begins with a step S101 and a step S102 at which the NVM controller 23 determines whether or not the error correction code ECC2 corresponding to (or required by) the data 22D to be read out from the NVRAM 22 exists (or is held) in the ECC buffer 230. If the determination result produced at the step S102 is Yes indicating that the error correction code ECC2 corresponding to the data 22D to be read out from the NVRAM 22 exists in the ECC buffer 230, the NVM controller 23 carries out processing as follows. If the determination result cited above is Yes, the flow of the processing goes on to a step S103 at which the NVM controller 23 reads out the error correction code ECC2 from the ECC buffer 230 concurrently with the aforementioned step S101 at which the NVM controller 23 reads out the data 22D serving as a read object from the NVRAM 22; paragraph 80, After the steps S103 and S101 have been completed, the flow of the processing goes on to a step S111 at which the NVM controller 23 carries out the bit-error detection and correction processing on the data 22D serving as a read object in the NVRAM 22 by making use of an error correction code ECC2.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication, Briggs et al.’s 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform error correction of data read from the memory using the ECC data stored in the read buffer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US 20140157043 A1, “MEMORIES UTILIZING HYBRID ERROR CORRECTING CODE TECHNIQUES”), Arbel et al. (US 20190196901 A1, “INLINE ECC FUNCTION FOR SYSTEM-ON-CHIP”), Olarig et al. (US 20030126297 A1, “Network processor interface system”), Briggs et al. (US 20050154820 A1, “Memory controller connection to RAM using buffer interface”), Har-Chen et al. (US 20070079212 A1, “Techniques for efficient error correction code implementation in a system”), Morein (US 6353874 B1, “Method and apparatus for controlling and caching memory read operations in a processing system”) and Nakanishi (US 20120192035 A1, “MEMORY SYSTEM AND OPERATION METHOD THEREOF”) as applied to claim 9 above, and further in view of Franceschini et al. (US 20120144272 A1, “PROBABILISTIC MULTI-TIER ERROR CORRECTION IN NOT-AND (NAND) FLASH MEMORY”).

As per claim 10, Ruggiero, Arbel et al., Olarig et al., Briggs et al., Har-Chen et al., Morein and Nakanishi substantially teach the claimed invention described in claim 9 (as rejected above).

Franceschini et al. in an analogous art teach that the in-band ECC module is a standalone module that is placed between a memory requestor and the memory controller for the memory (paragraph 45, ECC, a standalone module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication, Briggs et al.’s Patent Application Publication, Har-Chen et al.’s Patent Application Publication, Morein’s patent and Nakanishi’s Patent Application Publication with the teachings of Franceschini et al. by including additionally that the in-band ECC module is a standalone module that is placed between a memory requestor and the memory controller for the memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to correct errors in the data read from the memory using the ECC module.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US 20140157043 A1, “MEMORIES UTILIZING HYBRID ERROR CORRECTING CODE TECHNIQUES”) in view of Arbel et al. (US 20190196901 A1, “INLINE ECC FUNCTION FOR SYSTEM-ON-CHIP”), Olarig et al. (US 20030126297 A1, “Network processor interface system”), Briggs et al. (US 20050154820 A1, “Memory controller connection to RAM using buffer interface”) and Har-Chen et al. (US 20070079212 A1, “Techniques for efficient error correction code implementation in a system”).


As per claim 13, Ruggiero teaches a memory controller including an error correcting code (ECC) module (paragraph 45, a memory control circuit, the error correcting code (ECC) techniques, processing circuitry), wherein the ECC module is configured to perform: intercept input/output (I/0) operations directed to a memory (paragraph 45, receives a memory access request having an associated address via the first interface, ECC); determine whether the I/O is directed to data that needs to be protected against error; and in response to a determination that the I/O is directed to data that needs to be protected against error, direct the memory controller to store or access ECC data (paragraph 45, determines whether the address corresponds to a first region of a memory for which error correcting code (ECC) techniques are applied or a second region of the memory for which ECC techniques are not applied, processes the memory access utilizing ECC techniques if the address corresponds to the first region of the memory, a memory control circuit; paragraph 39, ECC protection is applied to the data, the ECC protected data in written to memory).
However Ruggiero does not explicitly teach to store or access ECC data corresponding to the data in a first preassigned area of the memory, and to store or access the data in a second preassigned area of the memory.
Arbel et al. in an analogous art teach to store or access ECC data corresponding to the data in a first preassigned area of the memory, and to store or access the data in a second preassigned area of the memory (paragraph 27, ECC circuitry stores the ECC data in a separate memory region in the memory from the original data; read the original data and the ECC data from their respective storage locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication with the teachings of Arbel et al. by including additionally to store or access ECC data corresponding to 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store ECC data in an exclusively reserved area.
Ruggiero and Arbel et al. do not explicitly teach an in-band error correcting code (ECC) module.
Olarig et al. in an analogous art teach an in-band error correcting code (ECC) module (paragraph 39, in-band ECC)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication and Arbel et al.’s Patent Application Publication with the teachings of Olarig et al. by including additionally an in-band error correcting code (ECC) module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store the ECC bits within normal memory space.
Ruggiero, Arbel et al. and Olarig et al. do not explicitly teach that an ECC 
cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module.
Briggs et al. in an analogous art teach that an ECC cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module (paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication and Olarig et al.’s Patent Application Publication with the teachings of Briggs et al. by including additionally an ECC cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to retrieve the ECC data from the cacheline and retrieving the ECC data from the memory is not required.
Ruggiero, Arbel et al., Olarig et al. and Briggs et al. do not explicitly teach
in anticipation of future read requests being directed to data whose ECC data is stored in the second cacheline.
Har-Chen et al. in an analogous art teach in anticipation of future read requests being directed to data whose ECC data is stored in the second cacheline (paragraph 28, the ECC data in ECC cache, to pre-fetch ECC information in anticipation that future data to be read from a first memory bank will also require its respective ECC information from a second memory bank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication and Briggs et al.’s  Patent Application Publication with the teachings of Har-Chen et al. by including additionally 



This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to reduce time to retrieve ECC data for future data read from the memory.

As per claim 14, Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al.      teach the additional limitations.
Ruggiero teaches that in response to a determination that the I/O is directed to data that does not need to be protected against error, direct the memory controller to store or access the data in the second preassigned area of the memory (paragraph 36, if the address corresponds to an ECC-free region, a path through the memory subsystem that does not apply ECC protection is selected; paragraph 37, the non-ECC protected data is written to memory; paragraph 45, a memory control circuit, processes the memory access without utilizing the ECC techniques if the address corresponds to the second region of the memory for which ECC techniques are not applied).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US 20140157043 A1, “MEMORIES UTILIZING HYBRID ERROR CORRECTING CODE TECHNIQUES”), Arbel et al. (US 20190196901 A1, “INLINE ECC FUNCTION FOR SYSTEM-ON-CHIP”), Olarig et al. (US 20030126297 A1, “Network processor interface system”), Briggs et al. (US 20050154820 A1, “Memory controller connection to RAM using buffer interface”) and Har-Chen et al. (US 20070079212 A1, “Techniques for efficient error correction code implementation in a system”) as applied to claim 13 above, and further in view of Morein (US 6353874 B1, “Method and apparatus for controlling and caching memory read operations in a .

As per claim 15, Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al. substantially teach the claimed invention described in claim 13 (as rejected above).
However Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al. do not explicitly teach that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in the read syndrome buffer or in a process of being fetched from the memory.
Morein in an analogous art teaches that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in the read syndrome buffer or in a process of being fetched from the memory (col. 4, lines 63-67, cache memory, plurality of entries, each entry includes a data portion and a flag, the flag indicates whether or not the data portion for that entry is currently valid; col. 5, lines 7-17, read request, data, data is stored in the cache memory as cache data, the flag associated with the cache entry at that location is set to indicate valid data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication, Briggs et al.’s Patent Application Publication and Har-Chen et al.’s Patent Application Publication with the teachings of Morein by including additionally that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in the read syndrome buffer or in a process of being fetched from the memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have 
Ruggiero, Arbel et al., Olarig et al., Briggs et al., Har-Chen et al. and Morein do not explicitly teach to use ECC data stored in the read syndrome buffer to perform error detection and correction of data that is read from the memory, if the ECC data to determine correctness of the data that is read from memory is already stored in the read syndrome buffer.
Nakanishi in an analogous art teaches to use ECC data stored in the read syndrome buffer to perform error detection and correction of data that is read from the memory, if the ECC data to determine correctness of the data that is read from memory is already stored in the read syndrome buffer (fig. 5, 6, paragraph 76, the flowchart representing the processing to read out the data 22D from the NVRAM 22 begins with a step S101 and a step S102 at which the NVM controller 23 determines whether or not the error correction code ECC2 corresponding to (or required by) the data 22D to be read out from the NVRAM 22 exists (or is held) in the ECC buffer 230. If the determination result produced at the step S102 is Yes indicating that the error correction code ECC2 corresponding to the data 22D to be read out from the NVRAM 22 exists in the ECC buffer 230, the NVM controller 23 carries out processing as follows. If the determination result cited above is Yes, the flow of the processing goes on to a step S103 at which the NVM controller 23 reads out the error correction code ECC2 from the ECC buffer 230 concurrently with the aforementioned step S101 at which the NVM controller 23 reads out the data 22D serving as a read object from the NVRAM 22; paragraph 80, After the steps S103 and S101 have been completed, the flow of the processing goes on to a step S111 at which the NVM controller 23 carries out the bit-error detection and correction processing on the data 22D serving as a read object in the NVRAM 22 by making use of an error correction code ECC2.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication, Briggs et al.’s 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform error correction of data read from the memory using the ECC data stored in the read buffer.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US 20140157043 A1, “MEMORIES UTILIZING HYBRID ERROR CORRECTING CODE TECHNIQUES”) in view of Arbel et al. (US 20190196901 A1, “INLINE ECC FUNCTION FOR SYSTEM-ON-CHIP”), Olarig et al. (US 20030126297 A1, “Network processor interface system”), Briggs et al. (US 20050154820 A1, “Memory controller connection to RAM using buffer interface”) and Har-Chen et al. (US 20070079212 A1, “Techniques for efficient error correction code implementation in a system”).

As per claim 16, Ruggiero teaches a system, comprising: a memory;  a memory controller coupled to the memory; a error correcting code (ECC) module coupled to the memory controller (paragraph 45, memory, a memory control circuit, error correcting code (ECC) techniques); and a display communicatively coupled to the memory to display data stored in the memory (paragraph 19, the system coupled to a display device, to display information), wherein the ECC module is operable to: intercept input/output (I/O) operations directed to the memory (paragraph 45, receives a memory access request having an associated address via the first interface, ECC); determine whether the I/O is directed to data that needs to be protected against error; 
However Ruggiero does not explicitly teach to store or access ECC data corresponding to the data in a first preassigned area of the memory, and to store or access the data in a second preassigned area of the memory.
Arbel et al. in an analogous art teach to store or access ECC data corresponding to the data in a first preassigned area of the memory, and to store or access the data in a second preassigned area of the memory (paragraph 27, ECC circuitry stores the ECC data in a separate memory region in the memory from the original data; read the original data and the ECC data from their respective storage locations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication with the teachings of Arbel et al. by including additionally to store or access ECC data corresponding to the data in a first preassigned area of the memory, and to store or access the data in a second preassigned area of the memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store ECC data in an exclusively reserved area.
Ruggiero and Arbel et al. do not explicitly teach an in-band error correcting code (ECC) module.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication and Arbel et al.’s Patent Application Publication with the teachings of Olarig et al. by including additionally an in-band error correcting code (ECC) module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store the ECC bits within normal memory space.
Ruggiero, Arbel et al. and Olarig et al. do not explicitly teach that an ECC 
cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module.
Briggs et al. in an analogous art teach that an ECC cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module (paragraph 19, buffer stores, four cache lines, read, error correction code (ECC); paragraph 23, ECC for cacheline; paragraph 25, buffer up to four cache lines).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication and Olarig et al.’s Patent Application Publication with the teachings of Briggs et al. by including additionally an ECC cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to retrieve the ECC data from the cacheline and retrieving the ECC data from the memory is not required.
Ruggiero, Arbel et al., Olarig et al. and Briggs et al. do not explicitly teach
in anticipation of future read requests being directed to data whose ECC data is stored in the second cacheline.
Har-Chen et al. in an analogous art teach in anticipation of future read requests being directed to data whose ECC data is stored in the second cacheline (paragraph 28, the ECC data in ECC cache, to pre-fetch ECC information in anticipation that future data to be read from a first memory bank will also require its respective ECC information from a second memory bank).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication and Briggs et al.’s  Patent Application Publication with the teachings of Har-Chen et al. by including additionally 
in anticipation of future read requests being directed to data whose ECC data is stored in the second cacheline.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to reduce time to retrieve ECC data for future data read from the memory.

As per claim 17, Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al.      teach the additional limitations.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US 20140157043 A1, “MEMORIES UTILIZING HYBRID ERROR CORRECTING CODE TECHNIQUES”), Arbel et al. (US 20190196901 A1, “INLINE ECC FUNCTION FOR SYSTEM-ON-CHIP”), Olarig et al. (US 20030126297 A1, “Network processor interface system”), Briggs et al. (US 20050154820 A1, “Memory controller connection to RAM using buffer interface”) and Har-Chen et al. (US 20070079212 A1, “Techniques for efficient error correction code implementation in a system”) as applied to claim 16 above, and further in view of Morein (US 6353874 B1, “Method and apparatus for controlling and caching memory read operations in a processing system”) and Nakanishi (US 20120192035 A1, “MEMORY SYSTEM AND OPERATION METHOD THEREOF”).

As per claim 18, Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al. substantially teach the claimed invention described in claim 16 (as rejected above).
However Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al. do not explicitly teach that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in the read syndrome buffer or in a process of being fetched from the memory.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication, Briggs et al.’s Patent Application Publication and Har-Chen et al.’s Patent Application Publication with the teachings of Morein by including additionally that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in the read syndrome buffer or in a process of being fetched from the memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide indication for read data stored in the read syndrome buffer.
Ruggiero, Arbel et al., Olarig et al., Briggs et al., Har-Chen et al. and Morein 
do not explicitly teach to use ECC data stored in the read syndrome buffer to perform error detection and correction of data that is read from the memory, if the ECC data to determine correctness of the data that is read from memory is already stored in the read syndrome buffer.
Nakanishi in an analogous art teaches to use ECC data stored in the read syndrome buffer to perform error detection and correction of data that is read from the memory, if the ECC data to determine correctness of the data that is read from memory is already stored in the read syndrome buffer (fig. 5, 6, paragraph 76, the flowchart representing the processing to read out 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication, Briggs et al.’s Patent Application Publication, Har-Chen et al.’s Patent Application Publication and Morein’s patent with the teachings of Nakanishi by including additionally to use ECC data stored in the read syndrome buffer to perform error detection and correction of data that is read from the memory, if the ECC data to determine correctness of the data that is read from memory is already stored in the read syndrome buffer.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform error correction of data read from the memory using the ECC data stored in the read buffer.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US 20140157043 A1, “MEMORIES UTILIZING HYBRID ERROR CORRECTING CODE TECHNIQUES”) in view of Arbel et al. (US 20190196901 A1, “INLINE ECC FUNCTION FOR SYSTEM-ON-CHIP”), Olarig et al. (US 20030126297 A1, “Network processor interface system”), Briggs et al. (US 20050154820 A1, “Memory controller connection to RAM using buffer interface”) and Har-Chen et al. (US 20070079212 A1, “Techniques for efficient error correction code implementation in a system”).

As per claim 19, Ruggiero teaches a memory device, comprising: a memory; a memory controller coupled to the memory; an error correcting code (ECC) module coupled to the memory controller (paragraph 45, a memory, a memory control circuit, the error correcting code (ECC) techniques, processing circuitry), wherein the ECC module is operable to: intercept input/output (I/O) operations directed to a memory (paragraph 45, receives a memory access request having an associated address via the first interface, ECC);
determine whether the I/O is directed to data that needs to be protected against error; and in response to a determination that the I/O is directed to data that needs to be protected against error, direct the memory controller to store or access ECC data (paragraph 45, determines whether the address corresponds to a first region of a memory for which error correcting code (ECC) techniques are applied or a second region of the memory for which ECC techniques are not applied, processes the memory access utilizing ECC techniques if the address corresponds to the first region of the memory, a memory control circuit; paragraph 39, ECC protection is applied to the data, the ECC protected data in written to memory).
However Ruggiero does not explicitly teach to store or access ECC data corresponding to the data in a first preassigned area of the memory, and to store or access the data in a second preassigned area of the memory.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication with the teachings of Arbel et al. by including additionally to store or access ECC data corresponding to the data in a first preassigned area of the memory, and to store or access the data in a second preassigned area of the memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store ECC data in an exclusively reserved area.
Ruggiero and Arbel et al. do not explicitly teach an in-band error correcting code (ECC) module.
Olarig et al. in an analogous art teach an in-band error correcting code (ECC) module (paragraph 39, in-band ECC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication and Arbel et al.’s Patent Application Publication with the teachings of Olarig et al. by including additionally an in-band error correcting code (ECC) module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store the ECC bits within normal memory space.


cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module.
Briggs et al. in an analogous art teach that an ECC cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module (paragraph 19, buffer stores, four cache lines, read, error correction code (ECC); paragraph 23, ECC for cacheline; paragraph 25, buffer up to four cache lines).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication and Olarig et al.’s Patent Application Publication with the teachings of Briggs et al. by including additionally an ECC cacheline includes a first cacheline and a second cacheline, wherein in response to determining that the ECC data corresponding to the data requested by a read request is stored in the first cacheline, both the first cacheline and the second cacheline are stored in a read syndrome buffer of the in-band ECC module.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to retrieve the ECC data from the cacheline and retrieving the ECC data from the memory is not required.
Ruggiero, Arbel et al., Olarig et al. and Briggs et al. do not explicitly teach
in anticipation of future read requests being directed to data whose ECC data is stored in the second cacheline.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication and Briggs et al.’s  Patent Application Publication with the teachings of Har-Chen et al. by including additionally 
in anticipation of future read requests being directed to data whose ECC data is stored in the second cacheline.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to reduce time to retrieve ECC data for future data read from the memory.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ruggiero (US 20140157043 A1, “MEMORIES UTILIZING HYBRID ERROR CORRECTING CODE TECHNIQUES”), Arbel et al. (US 20190196901 A1, “INLINE ECC FUNCTION FOR SYSTEM-ON-CHIP”), Olarig et al. (US 20030126297 A1, “Network processor interface system”), Briggs et al. (US 20050154820 A1, “Memory controller connection to RAM using buffer interface”) and Har-Chen et al. (US 20070079212 A1, “Techniques for efficient error correction code implementation in a system”) as applied to claim 19 above, and further in view of Morein (US 6353874 B1, “Method and apparatus for controlling and caching memory read operations in a processing system”) and Nakanishi (US 20120192035 A1, “MEMORY SYSTEM AND OPERATION METHOD THEREOF”).


As per claim 20, Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al. substantially teach the claimed invention described in claim 19 (as rejected above).
However Ruggiero, Arbel et al., Olarig et al., Briggs et al. and Har-Chen et al. do not explicitly teach that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in the read syndrome buffer or in a process of being fetched from the memory.
Morein in an analogous art teaches that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in the read syndrome buffer or in a process of being fetched from the memory (col. 4, lines 63-67, cache memory, plurality of entries, each entry includes a data portion and a flag, the flag indicates whether or not the data portion for that entry is currently valid; col. 5, lines 7-17, read request, data, data is stored in the cache memory as cache data, the flag associated with the cache entry at that location is set to indicate valid data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication, Briggs et al.’s Patent Application Publication and Har-Chen et al.’s Patent Application Publication with the teachings of Morein by including additionally that writes are not cached in the read syndrome buffer, and wherein a field in the read syndrome buffer indicates whether a requested data is available in the read syndrome buffer or in a process of being fetched from the memory.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide indication for read data stored in the read syndrome buffer.


do not explicitly teach to use ECC data stored in the read syndrome buffer to perform error detection and correction of data that is read from the memory, if the ECC data to determine correctness of the data that is read from memory is already stored in the read syndrome buffer.
Nakanishi in an analogous art teaches to use ECC data stored in the read syndrome buffer to perform error detection and correction of data that is read from the memory, if the ECC data to determine correctness of the data that is read from memory is already stored in the read syndrome buffer (fig. 5, 6, paragraph 76, the flowchart representing the processing to read out the data 22D from the NVRAM 22 begins with a step S101 and a step S102 at which the NVM controller 23 determines whether or not the error correction code ECC2 corresponding to (or required by) the data 22D to be read out from the NVRAM 22 exists (or is held) in the ECC buffer 230. If the determination result produced at the step S102 is Yes indicating that the error correction code ECC2 corresponding to the data 22D to be read out from the NVRAM 22 exists in the ECC buffer 230, the NVM controller 23 carries out processing as follows. If the determination result cited above is Yes, the flow of the processing goes on to a step S103 at which the NVM controller 23 reads out the error correction code ECC2 from the ECC buffer 230 concurrently with the aforementioned step S101 at which the NVM controller 23 reads out the data 22D serving as a read object from the NVRAM 22; paragraph 80, After the steps S103 and S101 have been completed, the flow of the processing goes on to a step S111 at which the NVM controller 23 carries out the bit-error detection and correction processing on the data 22D serving as a read object in the NVRAM 22 by making use of an error correction code ECC2.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ruggiero’s Patent Application Publication, Arbel et al.’s Patent Application Publication, Olarig et al.’s Patent Application Publication, Briggs et al.’s Patent Application Publication, Har-Chen et al.’s Patent Application Publication and Morein’s patent  with the teachings of Nakanishi by including additionally to use ECC data stored in the 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform error correction of data read from the memory using the ECC data stored in the read buffer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 20090282305 A1, pub. date November 12, 2009) disclose a storage system with a data recovery function and its method reduce errors in a storage medium to a recoverable range of a general ECC function by repeating a testing and recovery procedure for one or more times to assure the accuracy of reading data and enhance the data reliability effectively (abstract).
Radke (US 20110022932 A1, pub. date January 27, 2011) disclose that improved memory devices, circuitry, and data methods are described that facilitate the detection and correction of data in memory systems or devices by increasing the data area of user data being covered by the ECC code. This averages any possible bit errors over a larger data area and allows a greater number of errors to be corrected by a combining the ECC codes in the coverage area without substantially changing the overall size of ECC codes being stored over a single sector approach (abstract).
Losh et al. (US 20150012794 A1, pub. date January 8, 2015) disclose that apparatuses, systems, and methods are disclosed for managing non-volatile a medium. A method includes determining whether a first error correcting code (ECC) code word of a non-
Jang (Error-Correcting Code Aware Memory Subsystem, IEEE, Volume: 33, Issue: 11, pp 1706-1717 (Year: 2014)) discloses a memory subsystem efficient for ECC operations. The read-to-write (RTW) operations causing incomplete-word write requests are split and grouped into independent read and write operations, and then the grouped read and write operations are individually scheduled for the optimal memory performance under application constraints (abstract).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111